Citation Nr: 0423585	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-10 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a "skin condition 
(claimed as mixed connected skin tissue)."

5.  Whether new and material evidence has been received with 
which to reopen a claim for service connection for 
pancreatitis.

6.  Whether new and material evidence has been received with 
which to reopen a claim for service connection for residuals 
of injury to the right great toe.

7.  Entitlement to an increased evaluation for residuals of a 
left sternoclavicular dislocation, status post open reduction 
and internal fixation, currently evaluated as 20 percent 
disabling.

8.  Entitlement to an increased evaluation for rheumatic 
heart disease currently evaluated as 30 percent disabling.

9.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from October 1969 to June 
1973.

This case comes to the Board of Veterans' Appeals (Board) 
from June 2002 and February 2003 decisions by the Pittsburgh, 
Pennsylvania, Regional Office (RO).

This appeal is being REMANDED, in part, to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action required on your part.


FINDINGS OF FACT

1.  The veteran has hypertension, but there is no medical 
evidence linking it to his military service or to a service-
connected disability.

2.  Hypertension was not compensably disabling within one 
year of the veteran's separation from active duty.

3.  The veteran is service connected for left knee and left 
shoulder osteoarthritis, but there is no medical evidence 
linking military service to osteoarthritis in any other 
joint.

4.  Osteoarthritis was not compensably disabling in any 
joint, save for the left shoulder and left knee, within one 
year of the veteran's separation from active duty.

5.  The veteran did not engage in combat with the enemy and 
he was not held as a prisoner of war.

6.  A February 1982 Board decision denied service connection 
for residuals of injury to the right great toe.

7.  Evidence received since the February 1982 Board decision 
is either duplicative or cumulative of evidence previously 
considered, it does not relate to an unestablished fact 
necessary to substantiate the claim, or does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service, 
it may not be presumed to have been so incurred, and it is 
not secondary to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303(a), 3.307, 3.309, 3.310, 3.326 (2003).

2.  Except for osteoarthritis of the left shoulder and left 
knee, the veteran did not incur or aggravate arthritis during 
his active duty service, and arthritis may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a), 
3.307, 3.309, 3.326 (2003).

3.  New and material evidence has not been received since the 
February 1982 Board decision that denied service connection 
for residuals of injury to the right great toe.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete claim, the RO must 
notify the claimant of the evidence needed to substantiate 
it, of the evidence VA would attempt to obtain, and of the 
evidence the claimant must provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In this case, the RO provided the 
requisite notice in letters to the veteran dated at various 
times in 2002.  Accordingly, the Board finds that the veteran 
has been given that notice required by law.  Id.

In addition to notice, VA must make reasonable efforts to 
assist a claimant obtain evidence in support of original, 
reopened, or increased-rating claims, unless there is no 
reasonable possibility that the claims can be substantiated.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the veteran 
has indicated that all of his health care has been provided 
by VA, and the file includes his VA treatment records and 
examination reports.  The RO has solicited additional 
evidence from him, but the veteran has not suggested that any 
relevant evidence exists that has not been obtained.  
Accordingly, the Board finds that all evidence necessary for 
an equitable resolution of issues addressed below has been 
obtained, and there is no reasonable possibility that further 
assistance will produce additional relevant evidence.  Id.

The United States Federal Circuit Court of Appeals in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
357 F.3d. 1339 (Fed.Cir. 2003), held that the Board may not 
consider evidence that has yet to initially be considered by 
the regional office.  See also Padgett v. Principi, No. 02-
2259 (U.S. Vet.App. July 9, 2004).  While the veteran's 
December 2003 hearing testimony has yet to be specifically 
reviewed by the RO the Board finds that the testimony 
presented on some issues mirrored the evidence that was 
previously available to the RO.  Hence, to the extent that 
the Board reaches a decision it has found that the appellant 
is not prejudiced by the Board's adjudication of his claims 
at this time. 

Turning first to the law applicable to the issues addressed 
in this section of the decision, service connection is 
granted for disability resulting from injury or disease 
incurred or aggravated in military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  To establish service connection, 
there must be evidence of an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred there.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  In addition, disability proximately 
caused by or resulting from service-connected disability is 
also granted service connection.  38 C.F.R. § 3.310(a).

Turning to the evidence of record the veteran's service 
medical records do not reflect complaints or diagnoses of, or 
treatment for, hypertension.  Indeed, the veteran's May 1973 
separation examination report includes a blood pressure 
reading of 124/78.  At a November 1979 VA examination a blood 
pressure of 115/85 was recorded, and it was not until May 
1981 that elevated readings-the highest was 148/100-were 
recorded.  Blood pressure readings at subsequent examinations 
were sometimes elevated and sometimes within normal limits.

The earliest diagnosis of hypertension is included in the 
March 1998 VA examination report.  The diagnosis at that time 
was essential hypertension.  Essential hypertension means 
that there is no discoverable organic cause.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 801 (28th ed. 1994).

In an October 2003 statement the veteran reported that he was 
diagnosed with hypertension in 1988.  He suggested that the 
doctor attributed his hypertension to mitral valve 
insufficiency-a residual of his service-connected rheumatic 
fever-but he did not provide medical evidence linking these 
disorders.  Indeed, the veteran simply referenced the January 
1988 VA examination report which diagnosed essential 
hypertension.  Subsequent treatment records and examination 
reports are equally unavailing.  In the absence of medical 
evidence linking the veteran's hypertension to his military 
service, or to his service-connected rheumatic heart disease, 
service connection is not warranted.  Rabideau; 38 C.F.R. 
§ 3.310(a).

With regard to arthritis, the service medical records do not 
reflect complaints or diagnoses of, or treatment for, 
arthritis.  At the December 2003 hearing, he testified that 
arthritis was first diagnosed in 2002.  Indeed, a May 2002 VA 
X-ray report shows degenerative joint disease of the left 
acromioclavicular joint, and a May 2003 VA X-ray report shows 
degenerative joint disease of the left knee.  However, 
service connection has been established for those disorders.  
See the August 2003 rating decision and the diagnostic codes 
assigned.  

A March 2003 VA outpatient treatment record shows 
osteoarthritis in the right great toe, but service connection 
for that disorder is not in effect and there is no competent 
evidence linking arthritis of the great toe to the 
appellant's active duty service.

At an October 2003 VA examination, the veteran complained of 
joint stiffness, body aches, weakness on the left side of his 
body, and burning and clicking sensations in his wrists, 
ankles, elbows, and knees.  On physical examination, the only 
relevant finding was decreased range of motion in the left 
shoulder, wrist, and hand.  The examiner referred to 
osteoarthritis in the "plan" section of the report, but the 
examiner did not diagnose osteoarthritis.  Thus, it is 
unclear whether the plan referred to left knee osteoarthritis 
or to the veteran's self reported history of diffuse pain and 
stiffness.  If the former, osteoarthritis of the left knee, 
as indicated above, is contemplated in the assigned 
evaluation.  If the latter, the reference to osteoarthritis 
is not competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional).  Again, there is no competent 
evidence relating osteoarthritis in any currently nonservice 
connected joint to the appellant's active duty service. 

After a July 2003 VA examination, the examiner said that the 
veteran had been diagnosed with rheumatoid arthritis.  That 
observation is not, however, accurate.  There are no medical 
records in the file that reflect a diagnosis of rheumatoid 
arthritis.  While the veteran has been followed by the VA 
rheumatology clinic his treatment has been for discoid lupus 
and mixed connective tissue disease (MCTD) and not for 
rheumatoid arthritis.

In sum, the medical evidence of record, save for that set 
forth above, fails to show either osteoarthritis or 
rheumatoid arthritis that is related to the appellant's 
active duty service.  In the absence of such evidence, 
service connection for arthritis is not warranted.

With regard to residuals of a right great toe injury the 
Board denied entitlement to service connection in February 
1982.  Board decisions are final and not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  
In order to reopen this claim, VA must receive new and 
material evidence.  38 U.S.C.A. § 5108, 7104(b); 38 C.F.R. 
§ 3.156(a).  "New and material evidence" is evidence that 
is neither cumulative nor duplicative of evidence previously 
considered, that relates to an unestablished fact necessary 
to substantiate the claim, and that raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

In 1982, the Board reviewed the veteran's service medical 
records which include a report of an April 1969 entrance 
examination that noted a painless cyst of the right great toe 
at the site of an old infection.  In June 1970, the veteran 
reported dropping an object on his right great toe, and that 
an ingrown toenail had been removed 28 months earlier.  The 
examiner reported that a keloid formed at the site, and that 
there was a blood blister on the keloid.  X rays were 
negative.  The appellant was about to depart on leave and was 
advised to have the toe checked on his return.  No service 
medical records thereafter note evidence of any residual 
right great toe disability.  At his May 1973 separation 
examination the veteran's feet were clinically evaluated as 
normal.  

At a November 1979 VA examination, the veteran gave a history 
of fracture of the right great toe.  Physical examination 
revealed tenderness, but no deformity, and X rays were 
negative.  (However, at an October 1981 hearing, the veteran 
contended that his toe had not been X rayed at the time of 
the injury.)  Diagnoses included status post fracture of 
right great toe by history.

At a May 1981 VA examination, the veteran reported that a 
large wrench fell on his right great toe in 1970.  Physical 
examination revealed a hyperextension deformity of the right 
great toe.  The appellant could neither flex nor extend the 
toe.  The diagnoses included right great toe injury.

Statements from the veteran and family members, and his 
testimony at April 1980 and October 1981 hearings, cited the 
right great toe injury in service.

Evidence received since the February 1982 Board decision 
includes April 982 and April 1983 VA examination reports 
neither of which referred to a right great toe disorder.  In 
the report of an April 1984 VA examination, the examiner 
noted that the veteran's' "[f]eet appear healthy."  His 
right great toe was not mentioned, by the veteran or by the 
examiner, at a VA examination conducted in March 1988, at a 
VA orthopedic examination conducted in September 1999, or at 
a VA orthopedic examination conducted in May 2002.

In a March 2003 record from the VA podiatry clinic, the 
veteran gave a history of fracture of the right great toe.  
Examination revealed an extension deformity, and pain with 
motion and palpation.  X rays showed some arthritis, and the 
assessment was arthritis of the metatarsophalangeal and 
interphalangeal joints of the right hallux.

In an April 2003 record from the VA podiatry clinic, the 
veteran said that he sustained an inservice open right great 
toe fracture which bandaged and casted by the base physician.  
Notably, at April 1980, October 1981, and December 2003 
hearings he testified that the injury to his right great toe 
was not treated in service.  This testimony is consistent 
with his service medical records.  X rays again showed an 
extension deformity and arthritis.  The assessment was 
unchanged.

In March 2004, the veteran submitted a February 2004 VA 
record from the VA podiatry clinic directly to the Board.  
While he waived RO review of that evidence, this record is 
irrelevant since it addresses a surgical procedure the 
veteran underwent on his left foot

In view of the foregoing, the Board finds, with regard to the 
requirement for new and material evidence to reopen the claim 
of entitlement to service connection for residuals of injury 
to the right great toe, that the only relevant evidence 
received since that claim was denied in February 1982, is 
medical evidence that shows arthritis of the right great toe.  
While that evidence is new, it does not relate the arthritis 
to the veteran's military service-the critical unestablished 
fact necessary to substantiate the claim-and it certainly 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim is not 
reopened.


ORDER

Service connection for hypertension, and arthritis of all 
joints save the left shoulder and left knee, is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for residuals of a 
right great toe injury.


REMAND

A February 2003 RO decision denied service connection for a 
"skin condition (claimed as mixed connected skin tissue)."  
In this respect, the record shows that the veteran was 
diagnosed with tinea versicolor in November 1979, psoriasis 
in April 1984, and noted to have discoid lupus in January 
1993.  These are all disorders that manifest themselves in 
the skin.  While undergoing treatment for discoid lupus at 
the VA rheumatology clinic, however, blood tests showed 
antibodies to ribonucleoprotein.  (See the January 2002 VA 
outpatient treatment records.)  Undifferentiated, or mixed, 
connective tissue disease was diagnosed.  

MCTD is a distinct disorder that combines some of the 
features of other connective tissue diseases-scleroderma, 
myositis, systemic lupus erythematosus, rheumatoid 
arthritis-so it is also referred to as "overlap syndrome."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 486 (28th ed. 1994).  
Accordingly, while it may manifest itself in the skin, it may 
also manifest itself in many other organs, or in the 
gastrointestinal tract, or in joints, or there may be no 
symptoms at all.  If there are no symptoms there may be no 
disability; if there is no disability, service connection is 
not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of a current disability, 
there can be no valid claim).  Whatever its symptoms, if any, 
MCTD is clinically manifested by antibodies in the blood.

It is not entirely clear how MCTD came to be viewed by the 
RO, and apparently by the veteran, as simply a skin disorder.  
The medical evidence of record does not clearly attribute 
symptomatology on the skin or anywhere else, to MCTD.  In a 
February 2002 letter, the veteran said he was being treated 
for MCTD, but he did not describe any disability attributable 
to it.  

In a May 2002 letter, his representative asserted the 
veteran's claim of entitlement to service connection for 
discoid lupus but, in a July 2002 letter, the veteran said 
that claim from his representative should have been for 
entitlement to service connection for "multiple connected 
skin tissue disease."  Perhaps the veteran associates the 
symptoms of discoid lupus, or some other skin disorder, with 
the diagnosis of MCTD.  In any event, it appears to the Board 
that the appellant is claiming entitlement to service 
connection for MCTD.  While it is not clear whether he has 
any disability attributable thereto or, if he does, the 
nature and extent thereof, the issue of entitlement to 
service connection for a skin disorder, and not for MCTD, is 
the issue that was adjudicated by the February 2003 RO 
decision.  Thus remand is necessary to clarify, and to 
readjudicate, the issue.

The February 2003 RO decision found no new and material 
evidence with which to reopen a claim for entitlement to 
service connection for pancreatitis.  In a May 2003 letter, 
the veteran's representative did not list service connection 
for pancreatitis as an appealed issue.  Accordingly, the 
issue of entitlement to service connection for pancreatitis 
was not included in a September 2003 Statement of the Case.  
The Board is of the view, however, that a November 2003 
letter from the veteran's representative, which sought to 
"reinstate" the appeal of issues previously withdrawn from 
appeal constitutes a Notice of Disagreement on that issue.  
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002); 
38 C.F.R. § 20.200 (2003).  Since the claim to reopen the 
issue of entitlement to  service connection for pancreatitis 
has not been included in a Statement of the Case, remand is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

The service medical records show that he sustained a left 
sternoclavicular dislocation in a September 1970 fall.  In 
service he underwent an open reduction and internal fixation.  
Service connection for the residuals of that injury and 
surgery was granted effective November 1979

In May 2002, the veteran underwent a VA orthopedic 
examination the results of which were to be used to rate the 
residuals of his left sternoclavicular dislocation.  
Disability of the musculoskeletal system is primarily 
manifested by the inability to perform the ordinary working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance, and the assignment of an 
accurate evaluation requires an assessment of functional loss 
with respect to the foregoing elements.  Functional loss may 
be due to anatomical damage manifested by deformity, by the 
absence of necessary bones, muscles, or associated 
structures, by adhesions, by defective innervation, or by 
other objective pathology.  Functional loss may also be due 
to pain, but complaints of pain must be supported by adequate 
evidence of pathology and by the visible behavior of the 
claimant.  Finally, functional loss, in the form of loss of 
strength or lack of endurance, may increase with repeated or 
prolonged use of a disabled joint.  See, generally, DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2003).

The May 2002 VA orthopedic examination is inadequate to rate 
the residuals of the veteran's left sternoclavicular 
dislocation.  Specifically, the report consists of a 
recitation of subjective complaints by the veteran without 
the benefit of the examiner's expertise in relating those 
subjective complaints to objective evidence of disabling 
pathology.  The report reflects active and passive range of 
motion without the benefit of the examiner's expertise in 
explaining the reason for the difference between the two.  
Since the examination was inadequate the veteran must undergo 
another VA orthopedic examination where the examiner assesses 
the relationship between subjective symptoms and objective 
pathology.  Deluca.

The veteran was stricken with rheumatic fever as a child.  A 
February 1982 Board decision noted that the veteran was 
hospitalized with a febrile illness during service, and that 
mitral valve insufficiency and left ventricular hypertrophy, 
though not noted when the veteran entered service, were 
shown.  Service connection was granted for rheumatic heart 
disease effective September 1979.

The results of the May 2002 VA examination were also to be 
used to rate the veteran's rheumatic heart disease.  The 
exercise capacity of skeletal muscle depends on the ability 
of the cardiovascular system to deliver oxygen to the muscle.  
Hence, cardiovascular function is assessed by measuring 
exercise capacity.  The most accurate measure of exercise 
capacity is the amount of oxygen moved by the cardiovascular 
system, at peak effort, from the lungs to skeletal muscle.  
That measurement is, however, impractical, so metabolic 
equivalents (METs)-the energy cost of physical activity 
measured in multiples of oxygen consumption at rest-are used 
to assess disability of the cardiovascular system.  See 62 
Fed. Reg. 65207, 65210 (Dec. 11, 1997).  Thus, the evaluation 
of valvular heart disease, including rheumatic heart disease, 
must be based on exercise testing.  38 C.F.R. § 4.104 (2003).  
No such testing was conducted during the May 2002 VA 
examination, so the examination is inadequate for rating 
purposes, and a new examination is in order.  

Exercise testing, to determine the level of cardiac 
disability, is conducted to determine the point at which 
cardiac symptoms, to include, for example, dyspnea, fatigue, 
angina, develop.  The veteran has complained of shortness of 
breath, but he smoked until recently, so it is not clear 
whether that is a cardiac or pulmonary symptom.  The cause of 
his shortness of breath must be determined before the results 
of exercise testing can be weighed.  Also, the rating 
criteria contemplate the situation where exercise testing is 
contraindicated by other medical conditions.  If exercise 
testing is contraindicated the examiner must estimate the 
level of activity (expressed in METs and supported by 
specific examples, such as stair climbing or walking at a 
relative speed) that would produce dyspnea, fatigue, angina, 
dizziness, or syncope.  38 C.F.R. § 4.104, Note 2.  There is 
no evidence in this case, however, that the veteran has a 
medical condition that would preclude exercise testing.

With respect to the claim of entitlement to service 
connection for PTSD at his hearing before the Board the 
veteran provided further details concerning his alleged 
inservice stressors that have not been previously considered 
by the RO.  Accordingly, in light of Padgett v. Derwinski, 
No. 02-2259 (U.S. Vet.App. July 9, 2004), further development 
is in order, to include RO efforts to secure all psychiatric 
treatment records from the VA Medical Center in Highland 
Park.

Finally, a TDIU may be assigned, where the schedular rating 
is less than total, when a veteran is precluded by service-
connected disabilities from securing or following a gainful 
occupation.  Since this remand may result in increased 
evaluations, the issue of TDIU is inextricably intertwined 
with the issues remanded and this issue must be remanded as 
well.  See Holland v. Brown, 6 Vet. App. 443 (1994).

Accordingly, this case is remanded to the RO for the 
following:

1.  In accordance with 38 C.F.R. §§ 19.29 
and 19.30 (2003), the RO must issue a 
Statement of the Case with regard to his 
claim to reopen the issue of entitlement 
to service connection for pancreatitis.  
The veteran will have 60 days within 
which to perfect his appeal.  This issue 
should not be returned to the Board if 
the appellant fails to perfect his appeal 
in a timely fashion.

2.  The RO must ask the veteran to 
indicate whether he is seeking 
entitlement to  service connection for a 
skin disorder and/or for MCTD.  In either 
case, he must describe the disability, 
i.e., the symptoms, that he attributes to 
the condition for which he seeks service 
connection.  He must also identify all VA 
and non-VA health care providers who 
have, at any time, treated him for the 
condition for which he seeks service 
connection.  Thereafter, the RO must 
notify the veteran of the evidence needed 
to substantiate his claim(s) and must 
assist him in obtaining that evidence.

3.  The RO must ask the veteran to 
identify all VA and non-VA health care 
providers who have treated him since 2001 
for residuals of a left sternoclavicular 
dislocation and for rheumatic heart 
disease.

4.  The RO must attempt to obtain, from 
custodians identified by the veteran, 
legible copies of all medical records 
that are not now associated with the 
file, and advise the veteran of the 
results of that effort.  This includes 
securing all records of psychiatric care 
from the VA Medical Center in Highland 
Park.

5.  Upon completion of the evidentiary 
development prescribed above, the veteran 
must be afforded a VA orthopedic 
examination to determine the nature and 
extent of the residuals of his left 
sternoclavicular dislocation.

a.  The examiner must review the 
claim file, including this remand.

b.  The examiner must conduct 
complete range of motion studies and 
all other indicated tests, must 
fully describe all functional 
limitations of the left shoulder, 
and must opine whether subjective 
complaints are supported by 
objective evidence of pathology.

c.  The examiner should determine 
whether there is objective clinical 
evidence of additional limitation of 
motion of the left shoulder due to 
pain, weakened movement, excess 
fatigability, or incoordination and, 
if so, the degree of same.  The 
foregoing factors of additional 
disability are based on use of the 
left shoulder, so it will be 
necessary for the veteran to perform 
repetitive motions or exercises to 
enable the examiner to assess them 
clinically.  The examiner should 
also determine whether there is 
clinical evidence of additional 
limitation of motion of the left 
shoulder due to flare-ups of the 
disorder and, if so, the degree of 
same.

d.  The factors upon which medical 
opinions are based must be set forth 
in the report.

6.  Upon completion of the evidentiary 
development prescribed above, the veteran 
must be afforded a VA cardiovascular 
examination to determine the nature and 
extent of his rheumatic heart disease.

a.  The examiner must review the 
claim file, including this remand.

b.  The examiner must note the 
instances of record when the veteran 
complained of shortness of breath, 
must note his history of tobacco 
abuse.  The examiner must then opine 
whether the shortness of breath is 
due to a pulmonary disorder or a 
cardiac disorder.

c.  The examiner must conduct all 
required tests including exercise 
tests.  If exercise testing is 
contraindicated, the examiner must 
fully document the condition that 
precludes such testing.  If exercise 
testing is medically contraindicated 
the examiner must, in accord with 
note 2 to 38 C.F.R. § 4.104, 
estimate the level of activity that 
would produce dyspnea, fatigue, 
angina, dizziness, or syncope.  The 
estimate must be expressed in METs 
and supported in the report by 
specific examples, such as stair 
climbing and walking at a relative 
speed.

d.  The factors upon which medical 
opinions are based must be set forth 
in the report.

7.  Upon completion of development 
prescribed above, the RO must review all 
of the evidence of record, to include the 
veteran's December 2003 testimony before 
the Board, and readjudicate the claims, 
including the claim for entitlement to 
TDIU.  To the extent that any decision is 
adverse to the veteran, the RO must issue 
a Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31 and 19.38.

The veteran has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



